—In a child custody proceeding, the father appeals (1), as limited by his brief, from so much of an order of the Family Court, Rock-land County (Warren, J.), entered May 30, 1996, as granted the mother’s application for an attorney’s fee, and (2) from an order of the same court entered September 19, 1996, which awarded the mother an attorney’s fee in the sum of $36,890.54, and the mother cross-appeals from the order entered September 19, 1996, on the ground of inadequacy. The notices of appeal and cross appeal from the orders are deemed applications for *326leave to appeal and leave to appeal is granted (see, CPLR 5701 [c]; Family Ct Act § 1112).
Ordered that the appeal from the order entered May 30, 1996, is dismissed, without costs or disbursements, as that order was superseded by the order entered September 19, 1996; and it is further,
Ordered that the order entered September 19, 1996, is affirmed, without costs or disbursements.
Contrary to the father’s contention, we find that the court properly awarded an attorney’s fee to the mother in light of the circumstances of this case. We note that although the attorney and the mother had agreed that the mother would be billed $150 per hour, the court properly approved a lesser hourly rate of $125 in view of the attorneys admitted lack of experience in handling custody cases (see, Matter of Krebsbach v Gallagher, 205 AD2d 782).
The parties’ remaining contentions are without merit. S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.